Citation Nr: 1637853	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of in-service wisdom teeth extraction, for compensation purposes.

2.  Entitlement to service connection for right ankle strain.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In January 2015, the Board remanded this matter for further development.

While additional documents have been added to the claims file since the RO last adjudicated the right ankle claim in the June 2012 statement of the case (SOC), and there is no waiver on file, the newly added documents contain evidence that is either duplicative or not pertinent to the right ankle claim.  See 38 C.F.R. § 20.1304 (2015).  

In an April 2015 statement, the Veteran reported issues with tinnitus, bilateral hearing loss, his skin condition, and his left ankle.  The Veteran is currently service connected for tinnitus and seborrheic dermatitis.  If the Veteran wishes to file a claim for service connection, or a claim for increased rating for his service-connected disabilities, he should contact the RO.


FINDINGS OF FACT

1.  The Veteran does not have a current disability related to residuals of in-service wisdom teeth extraction.

2.  The Veteran does not have a current right ankle disability related to service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of in-service wisdom teeth extraction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In accordance with the Board's January 2015 remand directives, the RO provided proper VCAA notice in an April 2015 letter and allowed the Veteran an opportunity to submit additional evidence or argument.  The RO also obtained additional VA examination and opinion relating to the Veteran's claim for service connection for residuals of in-service wisdom teeth extraction, in accordance with the remand directives.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection requires evidence establishing that the Veteran currently has the disability for which service connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Veteran seeks service connection for residuals of an in-service wisdom teeth extraction, and for a right ankle disability.

As to the Veteran's claim for service connection for residuals of an in-service wisdom teeth extraction, the evidence of record is against a finding that the Veteran has a current disability subject to service connection.

The Veteran reports that he experiences daily facial swelling, pain, locking, grinding, and clenching of teeth, clicking and popping of the jaw that makes chewing uncomfortable, and numbness and tingling on the side of his face by his jaw.  He reports that he may have temporomandibular joint disorder (TMJ).  He believes his symptoms and disorders are attributable to his in-service dental surgery.  In addition, the Veteran submitted statements from his co-workers reporting that the Veteran is a soft talker, that he explained to them that his jaw condition prevents him from speaking loudly or eating solid food, and that he has chronic facial edema and TMJ.  See April 2015 Co-Worker Statements.

Service treatment records show that the Veteran had his wisdom teeth removed during service.  Service treatment records also show that subsequent to at least one of the dental treatments he received, which included wisdom teeth extraction and sequestrectomy (i.e., removal of bone fragments), the Veteran developed facial edema and a subperiosteal abscess.  The Veteran reported feeling much better within one week.  Subsequent service treatment records noted decreased facial edema, and the Veteran's May 1998 discharge examination did not refer to any dental or oral complaint or condition.

In January 2012, the Veteran underwent VA contract examination in relation to his claim.  The examiner diagnosed the Veteran with seborrheic dermatitis, for which the Veteran is now service-connected.  The examiner reviewed the Veteran's records and examined the Veteran and found no symptoms of facial edema.  The examiner opined that the Veteran had not had edema since the in-service surgery.  

In accordance with the January 2015 Board remand directives, the Veteran underwent further VA contract examination in May 2015 in order to ascertain the nature and etiology of any jaw or mouth condition.  At the May 2015 examination, the Veteran reported that he had symptoms of facial edema and had a drain placed subsequent to his in-service surgery.  He reported that his TMJ problems started after his in-service surgery, and that since then he has had swelling on the jaw, clicking of the right jaw, locking of the right jaw, difficulty chewing, and issues with teeth grinding.  After examination and review of the records, the examiner opined that the Veteran did not have TMJ.  The examiner explained that there was no pain on range of motion during repetitive use testing, no noted swelling, no pain to palpation, no noted unusual deformities, and no clicking of the jaw.  The examiner noted that the Veteran's jaw was within normal limits.  The examiner also opined that the Veteran did not have a current dental or oral condition.  The examiner explained that there was no pain and discomfort observed, no facial edema, no inflammation, and no other residual issues.  The examiner noted that the Veteran's dental condition was normal.  The examiner therefore opined that the Veteran did not have a current disability, including chronic facial edema, a neurological condition affecting his face or jaw, or TMJ.

Based on the foregoing, the Board finds that the Veteran does not have current residuals of the in-service wisdom teeth extraction that are subject to service connection.  Symptoms such as pain or effusion alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  

Furthermore, as for any direct assertions by the Veteran that he currently has a jaw or facial edema disability and/or that there exists a medical relationship between any jaw or facial edema disability and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matters of diagnosis and etiology here at issue are ones within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

The Veteran is certainly competent to provide information with regard to his symptomatology, and such statements are credible.  However, the matter of whether the Veteran's symptomatology is due to disease or injury (underlying pathology) is not a matter within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate education, training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the complex medical matters on which this claim turns.  Hence, the medical evidence, which consists of examinations revealing no underlying disease or injury with regard to the Veteran's complaints, except for the Veteran's seborrheic dermatitis which is already service connected, is more probative with regard to whether such pathology is present than the Veteran's lay statements.  

Therefore, the Board finds that service connection is not warranted for residuals of in-service wisdom teeth extraction because none have been identified upon two examinations.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the Veteran's claim for service connection for a right ankle disability, the evidence of record is against a finding that the Veteran has a current disability that is related to service.

The Veteran reports that he has chronic pain in his ankle along with stiffness, cracking, popping, and occasional swelling.  See April 2015 Veteran's Statement.  The Veteran also submitted statements from his co-workers reporting that he told them that he has chronic pain in his ankle.  See April 2015 Co-Worker Statements.

Service treatment records show that the Veteran was treated for a right ankle sprain during service.  A July 1997 STR shows an assessment of a "resolving" right ankle sprain.  The STR also mentions a previous sprain to the same ankle.  Another STR notes the Veteran's original July 1997 injury and states the Veteran presented with right ankle pain for the prior 24 hours after rolling his ankle.  The Veteran's May 1998 separation examination does not contain a report of ankle complaints or symptoms and it was determined that he was in good health with no significant medical conditions.

The record contains evidence that the Veteran was seen by various VA providers for physical complaints, mostly associated with his lumbar spine from August to November 2011.  His ankles were examined in August 2011 with no abnormal findings noted and the record contains no complaints associated with the ankles.  

In January 2012, the Veteran underwent VA contract examination in relation to his ankle claim.  The examiner noted a right ankle strain diagnosis.  The Veteran reported that in 1996, he twisted and fractured his right ankle as he fell while he climbed down a ladder.  He complained of constant pain in his right ankle, aggravated by prolonged standing, walking, or climbing stairs.  Upon examination of the joint, pain was noted.   X-rays showed normal findings, and range of motion and strength testing was normal.  The examiner reviewed the Veteran's STR's and noted moderate asymptomatic pes planus.  The examiner also noted that the Veteran was seen in 1997 for a sprained right ankle incurred while playing basketball; he was seen for followup treatment 2 days later.  After review of the records and a physical examination of the Veteran, the examiner opined that the Veteran's reported ankle condition with ankle strain was not related to service.  The examiner explained that the Veteran's in-service ankle injury resolved with treatment and that there were no symptoms of any ankle condition upon discharge.  The examiner noted that there were no other medical conditions or records showing that the Veteran had a significant ankle condition that persisted over time following a review of medical evidence of record.  

Based on the foregoing, the Board finds that the Veteran does not have any current right ankle disability subject to service connection.  The Board finds highly probative the VA contract medical opinion that the Veteran's reported ankle condition was not related to service.  The opinion is supported by a rationale that the Veteran's in-service ankle injury resolved, and a finding that there was no ongoing ankle disorder.  This rationale is consistent with the Veteran's medical records which do not show treatment for an ongoing right ankle disorder.  This is the most probative and adequate medical opinion of record and the record does not contain any contradictory medical opinion.  

As for any direct assertions by the Veteran that he currently has a right ankle disorder that is medically related to service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matters of diagnosis and etiology here at issue are ones within the province of trained professionals.  The Veteran is certainly competent to provide information with regard to his symptomatology, and such statements are credible.  However, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA contract examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that opinion is afforded more weight. 
The Board therefore finds that the evidence weighs in favor of a finding that the Veteran does not have a current right ankle disorder related to service.  

The Board finds that service connection is not warranted for a right ankle disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle strain is denied.

Service connection for residuals of in-service wisdom teeth extraction is denied.



___________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


